Title: To John Adams from William Cunningham, 9 December 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, Dec. 9th. 1809.

I am indebted to you for your favour of the 29th. ult. If you will compare your Letters of the 23d. of Oct. and the 15th. of Nov. with the one I am now answering, you will perceive, I think, that you have given me some occasion to suspect, that you distrust my qualifications for public employment. But as such a suspicion is irreconcileable with the character of your communications; and as I ought not, perhaps, on any consideration to entertain it, I can save my self-love from being wounded with the apprehension that your estimation of me is so correct.
It appears that you think our opinions as opposite “as the south to the Septension.” I am not sensible of so much odds, but be the difference what it may, when I gave you my impressions, I was bound in honour to be indifferent whether they would carry me into the southern or nothern region of your opinion. I well know, that no favour is so ungraciously received as the pure offering of friendship. Aware of this, Shakespeare has, in most of his colloquies where the severity of friendship should be displayed, assigned its performance to the Fool, from whom nothing offends. I do not say this by way of extenuation, for I cannot do your equanimity the wrong to doubt, for an instant, that I have disturbed it. Could I adopt the creed of Winchester, and adapt my practice to it, as he did, I would not “long be Jack-out-of-office.” But before I can be so accommodating, there must be some greater or smaller portions of divine kindness in my composition than I now possess.
You inform me, that I need be under no concern about your future treatment of Hamilton. The anxiety I have felt on that subject has not been on his account. As it respects him, and every other public character, living or dead, I should have no objection to having the basket of their true deserts “unpeg’d upon the house’s top.” With regard to yourself, I have thought I could say this with as much satisfaction, and with as much pride in the exaltation of humanity, as of any character that ever lived. Yes, Sir, with a confidence equal to that which animated Gelon, you might have related to the whole body of your fellow-citizens in arms, your management of their concerns in peace and in war, and not a sword would have been thirsty—not a tongue would have been silent. This, I know, is not your own opinion of your standing with the public; but I am totally unacquainted with the temper of my countrymen, if such might not have recently been your good fortune. I have not said this unmindful how broad a mark you have been for the shafts of calumny, nor yet that your friends have had some uneasiness—all this
“Is but the fate of place, and the rough brake
That virtue must go through.”
There is no uncertainty, in my mind, that your life would have been reviewed by all with unbroken plaudits. The case of the Syracusian Monarch, to which I have alluded as affording you a practicable pattern, was, indeed, at a moment of the most splendid successes. But the instance of Solon is equally apropos, and more analogous. Having boldly, though unsuccessfully, opposed the usurpation of Pisistratus, he exclaimed in a tone of conscious rectitude, “that he had done all in his power to defend him from despotism, his country and its laws.” All the excellencies of the human character were exhibited in the life of this most profound lawgiver, after the survival of his authority in the state. He was unsupported by any faction, and was revered by all. I may resume these reflections before I close.
I wish now particularly to say, that I have no sort of objection, resting on regard for him, to spreading before the public eye the whole history that you have given me of the insolent and indecent amours of Hamilton. But before I can dismiss the contemplation of this character, I must, in justice to myself, if not to him, say something farther. In a Letter with which you favoured me concerning him (I believe it was in one of the Letters I returned.) You expressed yourself to this purport:—“Conjugal fidelity is the fountain of all virtue. Statesmen, philosophers, and the Christian Religion, unite in representing adultery & fornication, as the worst of crimes; and Hamilton, for his insult to this essence of a good education, deserved to be branded with everlasting infamy.” In the same Letter, you said, “where bastards are not held in disgrace, there is no morality.” Unreservedly do I agree with you, in the importance to public happiness of conjugal purity. I dwell on your opinion on this subject, and the exemplification of it in your life, with great pleasure, as being unanswerable proof of your moral worth. In addition to the authority of statesmen, philosophers and Christians, we can call to our aid, in commending chastity, and in condemning incontinence, the opinion of historians, whose continence province it more particularly is, to notice the influence upon society of the principles of private conduct. “Private happiness,” says one of this description, “which cannot subsist without the affectionate discharge of domestic duties, is the only solid foundation of public virtue, national prosperity, or public happiness.” The other declaration, that bastards should be held in disgrace, and the adulterer be held in endless infamy, are equally true in a general sense. But to this rule there may be unavoidable exceptions. I need not point out to you a number of such exceptions—I will select from ancient times, but two, Achilles and Theseus. The first was born of an unwedded daughter of a Phonician merchant, and there can be no possible doubt but that the Trojan war terminated favourably to the Greeks, by the transcendent power of this Chief. In that posture of affairs, when the great achievment, be it what it may, is depending on a single arm, his lineage is of no account—it may be hidden in fable, or acknowledged, and the hero shines in the splendour of his deeds. Theseus was of equal importance to Attica in freeing it from an ignominious and inhuman tribute to the Cretans. The truth is, that whether a man proceeds from the loins of Ægeus through Æthra, or his own wife, if, in the difficult hour, he is the only man who can remove the rock, find the sword and sandals, and slay the Minotaur, he may no longer hide his origin in fable—he will be great.  Those who penetrated deepest into the character of Cæsar (and greatness only can measure greatness.) have pronounced, that he would have reigned in any commonwealth that had given him birth. Genius is a direct gift, and although it is most frequently strangely compounded, and is too often prodigally expended, like great riches which come by inheritance, yet its incommensurable power is irresistible. Polydamus would urge the fight when the foe was the “far-famed Atrides,” but when Achilles wielded the “Pelion ash, Polydamus would no longer advice to wage the war. If the instances of Achilles and Theseus, are too remote to be fair specimens of the influenced of a refined education, let it be remembered, that marriage is an institution which originated in the authority of heaven, and that an understanding of its rites is universally diffused. Besides, the Grecians, in the heroic age, were advanced beyond this intuitive knowledge of the sanctity of matrimony, by their acquaintance with the institutions of the Egyptians. In Greece, at the time referred to, as in the country from whom they had borrowed the regulation, polygamy was not permitted—adultery was punished. Nay more—women, surviving their husbands, were doomed to celibacy for the remainder of their days—Gorgaphona was the first who dared to break through the prejudices of the people, and the prohibitions of the law, to become a second time a wife. These remarks are, after all, unnecessary, for my conclusion is equally adapted to any state of the public manners.
The fruits of an unchaste embrace are generally, and for an obvious reason, more athletic than those of the unpolluted bed. But according to your description of the person of Hamilton, had he been born in Laconia, after the establishment of the regulations of Lycurgus, he would have been adjudged to the cavern of Tygetus.
Before I had been made acquainted by you, of his attempts upon ladies of the highest dignity and purest virtue, I supposed that he did not, like Paris, from mere wantonness, employ seductive arts; but that, overcharged with mercury, he was ut in grege taurus. There is the greatest difference in the two cases. Cimon was of the last. He was hail’d by Cratinus,
“The best and noblest of the Greeks,” and was yet described by Eupolis, another of his admirers, “a debauchee.”
Two things I wish now to have distinctly understood. The first, that the opinion I have given of the foulness of Hamilton, was founded on your representations of the vile and enormous excess of his lubricity.  The other is, that the observations I have made above, are nothing more than illustrations from history, applicable to Hamilton in no other view than his having been the Genius he was extolled to have been. That point I leave. But I will not forget what you observed in relation to it, in our late conversation. You spoke of the papers signed Publius, which were published under the general title of the Federalist. You acknowledged them to have been well written, but intimated, that he Hamilton was indebted to his familiarity with men of learning, and in particular to his attention to the debates in the General Convention, and to a retentive memory, for a stock of materials for their composition. If all his celebrated acts were performed by the help of such advantages, he was a copiest, not a genius. “The richest growths, and fairest shoots of genius,” says Blackwell, “spring like other plants, from the happiest exposition, and the most friendly soil.” Bearing, not plucking, is Genius. Another remark you made, was, that the amount of Hamilton’s estate was, in excess of his debts, sixty thousand dollars; and you observed, that so great a property could not have been acquired in the line of his profession. Could he have cherished an expectation of avails to half that excess, there would have been more of the affectation than of the reality of delicacy in the instructions to his children contained in his will—and so great an estate, unaccounted for by any visible means of its growth, must go some length in undervaluing the professions, rather boastingly made, in his “Observations on certain documents,” &c, of being “marked by an indifference to the acquisition of property, rather than by an avidity for it.” It must, however, be confessed, that had he been disposed to turn the advantages of his place to his own profit, he might have been a Cræsus. I have now done with Hamilton.
You proceed in your Letter, and say, “That you could not give an adequate idea of your transactions in Holland, without inserting, in their place, the Letters to Dr. Kalkoen. I am relieved by this declaration. As there was An edition of those Letters having been issued in Amsterdam, and several editions struck off in this country, I could not before comprehend the propriety of your passing them again through the press, except it was to evidence your satisfaction with the sentiments they contain. In this view it was I considered them as exposed to a comparison with the doctrines you at present inculcate.
The inconsistencies I attempted to disclose in the comparison, you say are imaginary. Let this be made out, and I will with pleasure own, that I was incapable of discernment when I thought them “Gross as a mountain”—so glaring as to “glimmer through a blind man’s eyes” I would not deny to any man the right to change opinion—it is a right which does not depend, in the least, on human sufferance, and opinion must necessarily fluctuate so long as knowledge is productive on progressive on the human mind; and yet there are a great many facts, so plain to the eye of Reason, so well settled by discussion and experience, that we can never find concerning them, on a mind of solid texture, a false record. A very censurable errour in wise men, is when they fluctuate with the times—the “general gender” are master teachers, and when a dogma of theirs is embraced by a cultivated mind, the reaction is with prodigious power, for the “faults that are rich are fair”—and in the new illumination they receive from the new oracle, the “bisson conspectuities,” are as confirmed as they could be made by a sheet of fire out of heaven. could make them. In coincidence with this was your opinion as given in your Letter to me of Feb. 24th. 1804. “If a family,” you said in that Letter, “which has been high in office, and splendid in wealth, falls into decay from profligacy, folly, vice or misfortune, they generally turn Democrats, and court the lowest of the people with an ardour, an art, a skill and consequently with a success, which no vulgar democrat can attain.” This truth, you proceeded to illustrate with many high examples in our own country. The subject was resumed in a Letter of the 15th. of March following, in which you gave a striking, and very entertaining illustration, too lengthy to be transcribed.
Allow me one word more, which is rather interesting to myself, about inconsistencies. If you have changed your opinion respecting the influence of what are called leading men, and now think them “Tritons of the minnows,” (and I think a change implied in what you say,) I have nothing to offer in objection. I only entreat that you would look with some allowance on the alterations in your plan, which I have had the presumption to recommend. The argument on which my hint was bottomed, I had from your own lips about five years ago. At that time, I read to you some manuscripts I had prepared for publication. In one of the numbers was inserted the so much censured expression—the people are their own worst enemies. At that line you interrupted me, and after passing a high encomium on the talents of Governeur Morris, from whose speech it was taken, you reproved it, and said the people were not to be so much distrusted, for they were not so easily made the instruments of their own destruction.” This does not agree so perfectly with the above extract, but it was a repetition exactly of the sentiment contained in the Kalkoen Letter. I noted, with a pen, the emendation you suggested, and adopted it so far, that I tempered the expression, and it now unst stands in the printed piece, with a plenty of soft flannel to wrap it up in. If I cannot claim some such indulgence on most, if not on every “point of disagreement between us, I am grossly abused deceived by the weakness of my perception.
I return to where the reflections on Hamilton commenced. How In what your public disclosures will eventuate remains for the decision of time. The suggestions I have presumed to make have all of them the merit of a good intention, however destitute of propriety. A line in Pindar’s Ode to Heiro, offers a good precaution:
“Beware of every step; a prince can never lightly err.” The address of Augustus to Cinna—of Timoleon to Demænetus, and many more such instances of magnanimity, in all ages which I need not multiply, I have contemplated as fine models for the imitation of injured greatness—their glory it is no envy to wish to see eclipsed. That they should be equaled, ought at this day, to be thought a moderate expectation.
Not knowing how you received my remarks on the Report of last Winter, I will fortify the main argument I urged in opposition with a fact in point. The antient Egyptians, superstitiously opposed to commerce and kept by the strictness of ecclesiastical regimen from an intercourse with other nations, permitted to the Phonicians the monopoly of their the trade to Egypt. But for the reasons which disinclined the Egyptians to maratime adventures, the Phonicians were licensed to trade at the single port of Naueratis, on the western side of the Nile. But It fully appears that the advantages which the Phonicians derived from the trade so limited, were as great as were derived to them and the Greeks together, after Psammitichus, the first Egyptian Monarch who patronized commerce, had opened all the ports of his kingdom to their reception.
The information I gave you concerning the organization of the State, you consider as “miching malicho.” It was not given to me as having such a design to mischief; nor would the character of my informer warrant a suspicion that it was so intended.
The times are portentious. Buonaparte seems to take by “sovereignty of nature” as the Osprey the tenants of the flood. Tyranny has and Liberty have as much at stake upon his life, as it they had on the life of Mardonius at the battle of Platæa. The German Empire he has reduced, as was the Persian, to a day’s journey on horse back. Ithome cannot much longer be a refuge for the Spaniards—there is no prospect that they will ever meet their enemies at the Boar’s Monument—and if the hopes that have been placed in Mr. Madison should “touch ground, and dash themselves to pieces,” the world will be Buonaparte’s. I would treat him with a frog, but he should have with it the whole assortment that Indthyrsus sent to Darius—“a bird, a mouse and a quiver of arrows.” I expect to hear that the brat by Jeremoe will be christened by his new governour “Charilaus.” Neither with England, nor with any other power, would I have war, without “great argument”—and yet with her, or with any other nation, I would have my country “greatly to find a quarrel in a straw, when honour’s at the stake.” I am not entirely satisfied that we such is our predicament.
I beg, with all sincerity, to give, with my own, and with my own Mrs C’s
best regards to Mrs. Adams, and your Family.
With veneration and affection, / I am, Dear Sir, / Your most obliged Friend,

Wm: Cunningham, Jr.
P.S. In your first Letters, I was enjoined to secrecy on account of your aversion to becoming a topic of public speculation—but as that reason no longer exists, I shall suppose the padlock may be taken off.


For want of time to copy this again, I must beg you to receive the following as if inserted at the places marked.

    This argument brings to my remembrance the reasons why Athelstan, natural son of Edward the Elder, was advanced to the throne of England, AD. 925, in preference to the legitimate children of his father, as they are given by an historian—“the nation, exposed to foreign and domestic wars, required a prince of vigour and abilities.” The historian adds, that on account of that exigency, “the stain in his birth was overlooked.” Similar instances, are numerous in the history of modern times. Charles Martel, natural son of Pepin, was raised to the throne of France, A.D. 750, was its political saviour—From this stock, Charlemagne was not far enough to removed to be uncontaminated with bastardy. He was himself a gross sensualist, and left several natural sons. John, natural son of Ferdinand King of Portugal, was the defence of his country against the Moors A.D. 1385. But why need I cite examples to you?

    The correctness of these representations I never permitted myself to doubt question, because you gave assurances of their authenticity.


   (b) But these representations, flagrant as they appear, do not rise so high in enormity as were the crimes of Henry VIII. Nor to the height of the practices of Edgar, whose reign is recorded in history “as one of the most fortunate in the English annals.” It is only upon the difference in the constitutional temperament of men, that we can account for the deeds of warmth in a great prince, and for the non-performances of another, characteized a weak one—I mean of him who was inclined to a vow of chastity, and who, at his death, restored his Cenugunda a virgin to her parents.


